Citation Nr: 1234757	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  01-07 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the denial of the Veteran's request for additional vocational rehabilitation and education training, to include obtaining a Master of Business Administration degree, under the provisions of Chapter 31, Title 38, United States Code, was proper.

(The issues of entitlement to an initial evaluation in excess of 30 percent for Crohn's disease; entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the cervical spine; entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the bilateral sacroiliac joints; entitlement to an effective date earlier than November 17, 2009, for the grant of service connection for left and right hip osteoporosis; and entitlement to an effective date earlier than November 17, 2009, for the grant of a total disability rating based on individual unemployability, are the subject of a separate rating decision). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

David Traskey, Counsel


INTRODUCTION

The Veteran had active service from November 1996 to October 1999.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 decision of the Vocational Rehabilitation and Employment Division of the Department of Veterans Affairs (VA), St. Petersburg, Florida, Regional Office (RO).

In February 2010, the Veteran presented testimony at a Travel Board hearing before Kathleen K. Gallagher, a Veterans Law Judge (VLJ) who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the determination in this case.  A copy of the transcript of this Travel Board hearing is in the Veteran's vocational rehabilitation and education (VRE) file.


FINDINGS OF FACT

1.  Although the Veteran was found eligible to participate in a vocational rehabilitation and education employment assistance program because his service-connected disabilities, to include Crohn's disease, resulted in an impairment to employability, his prior educational accomplishments, work experience, and transferrable skills qualified him to obtain and maintain suitable employment without getting a Master of Business Administration degree.

2.  Pursuit and completion of a Master of Business Administration degree does not constitute a "brief training course" for the purpose of providing employment and support services.

3.  The Veteran is currently employed as an adjunct faculty member at a local university on a part-time basis teaching courses on sport psychology and physical education theory, topic areas in which he possessed training and expertise prior to completing his Master of Business degree.


CONCLUSION OF LAW

The denial of the Veteran's request for additional vocational rehabilitation and education training, to include obtaining a Master of Business Administration degree, under the provisions of Chapter 31, Title 38, United States Code, was proper.  38 U.S.C.A. §§ 3100 , 3101, 3102, 3104, 5107 (West 2002); 38 C.F.R. §§ 21.35, 21.51-53, 21.70, 21.72, § 21.250-54 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  Generally, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

The United States Court of Appeal for Veterans Claims has held that the notification procedures stipulated in the Veterans Claims Assistance Act do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See generally, Barger v. Principi, 16 Vet. App. 132, 138 (2002).  Such is the case with VA vocational rehabilitation programs.  Specifically, 38 C.F.R. § 21.420(a) (2011) provides that "VA will inform a [V]eteran in writing of findings affecting receipt of benefits and services under Chapter 31."  Moreover, 38 C.F.R. §§ 21.32, 21.33 (2011) provide additional notice provisions.  

The Veteran initially submitted a claim of entitlement to VRE benefits in June 2004.  That same month, the Veteran was asked to complete a vocational rehabilitation questionnaire to discuss the manner in which his service-connected disabilities affected his ability to get and keep a job.  The Veteran completed the required questionnaire and it is of record.  He was also notified that he would be evaluated to determine eligibility for the desired benefits.  The Veteran was advised to provide educational transcripts, grade reports, training certificates, a resume, documentation of recent job search activities, and updated medical records with specific restrictions as part of this evaluation.

The RO denied the Veteran's claim for VRE benefits in a decision dated July 2004 on the grounds that he had not shown difficulty getting or keeping a job consistent with his interests, skills, and talents; that a service-connected disability was part of this difficulty; and that his education or training did not overcome this difficulty.  The Veteran was notified of this decision and provided his appellate rights.  He submitted a notice of disagreement, and the RO issued a statement of the case in March 2006.  The statement of the case provided the Veteran with additional notice of the meaning of an "employment handicap" as defined by 38 C.F.R. § 21.51.  The RO subsequently found the Veteran eligible to receive VRE employment assistance benefits in May 2007.  See May 2007 narrative report and notice letter. 

In light of the RO's finding that the Veteran was eligible to receive VRE employment assistance benefits under 38 C.F.R. § 21.47, the Board has recharacterized the issue on appeal as reflected above.  Once eligibility for VRE employment assistance benefits was granted, the RO denied the Veteran's claim for additional training (i.e., a Master of Business Administration (MBA) degree) on the grounds that he possessed transferable skills and the education necessary to obtain and maintain suitable employment without the requested additional training.  It was further noted that the Veteran initially declined to participate in the creation of an individualized employment assistance plan (IEAP) and failed to show that a lack of education or a clinical practice was the reason for his rejection as a job candidate.  See August 2007 letter.  The Veteran was notified of this decision and provided his appellate rights.  The Veteran filed a notice of disagreement, and the RO issued a statement of the case in May 2008.  The statement of the case provided the Veteran with notice of the meaning of an "employment handicap" as defined by 38 C.F.R. § 21.51, and outlined the criteria under 38 C.F.R. § 21.47 for eligibility for employment assistance benefits.  The Veteran timely perfected this appeal.

In June 2008, the Veteran's identified vocational goal of becoming a program administrator was described as "currently reasonably feasible," and was to be accomplished through the Rapid Access to Employment track.  The Veteran requested further education in the form of an MBA degree, but the VRE counselor expressed the opinion that the Veteran's doctorate degree and previous work experience qualified him for suitable employment without needing to obtain an MBA degree.  Given the favorable employment outlook for positions in the social services field, it was noted that the Veteran was ready for direct placement.  Additional evidence of record showed, however, that the Veteran's participation in his VRE program was inconsistent, in part due to health issues, but also because of factors other than his health (i.e., his extensive traveling and/or entertaining guests).  See June and July 2009 notice letters (finding unsatisfactory progress towards vocational goal).  The Veteran's vocational goal was later found to be infeasible in September 2010 given the severity of his service-connected Crohn's disease and his receipt of Social Security Disability (SSD) benefits and a total disability rating based on individual unemployability (TDIU) due to a service-connected disability.  The Veteran's claim was readjudicated by way of a supplemental statement of the case dated May 2012.  The May 2012 supplemental statement of the case also provided the Veteran with general notice of educational and vocational training services under 38 C.F.R. § 21.120, and specific notice about the meaning of the reasonable feasibility of achieving a vocational goal under 38 C.F.R. § 21.53.
Although the Veteran's claim was not readjudicated following notice of the information contained in 38 C.F.R. §§ 21.53, 21.120, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision in this case because a reasonable person could be expected to understand what information and evidence was required to show the need for additional VRE training.  The information provided allowed the Veteran to effectively participate in the appeal process.  The Veteran was also afforded the opportunity to testify before the Board in support of his claim, and did so in February 2010.  In particular, he set forth argument explaining why, in his opinion, additional training was needed.  The hearing transcript is of record.  Moreover, the Veteran has had representation throughout the duration of the appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) (holding that representation by counsel "is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.").  

The Veteran's claim was previously before the Board in August 2010 and remanded at that time for additional evidentiary development, to include obtaining Social Security Administration records.  These records were obtained and associated with the claims folder.  Thus, the directives of the Board's August 2010 remand order were completed as directed and the Veteran's claim is properly before the Board for final appellate consideration.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In sum, the Board finds that any deficiency in the notice to the Veteran or the timing of the notice is harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the issue has been obtained.  The Veteran's VRE file and claims folder were obtained and reviewed.  Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  As such, VA has complied, to the extent required, with the duty-to- assist requirements.  38 C.F.R. § 21.32, 21.33, 21.420(a). 

Factual Background and Analysis

The purpose of vocational rehabilitation services is to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  See 38 U.S.C.A. §§ 3100, 3101 (West 2002); 38 C.F.R. §§ 21.35(b), 21.70, 21.71 (2011).  A veteran is entitled to participate in a rehabilitation program under Chapter 31 if he has a service-connected disability or combination of disabilities rated at 20 percent or more and is determined by the Secretary to be in need of rehabilitation because of an employment handicap.  38 U.S.C.A. § 3102 (West 2002); 38 C.F.R. § 21.40(a) (2011).  

VA defines an employment handicap as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his abilities, aptitudes, and interests.  The impairment must result in substantial part from one or more service-connected disabilities.  38 U.S.C.A. § 3101(1); 38 C.F.R. §§ 21.35, 21.51 (2011).  The service-connected disabilities must have an identifiable, measurable, or observable causative effect on a veteran's overall vocational impairment, but need not be the sole or primary cause of the employment handicap.  38 C.F.R. § 21.51.  

In each case in which an employment handicap is found, a separate determination must be made with respect to whether that impairment constitutes a "serious employment handicap."  38 U.S.C.A. § 3106(a) (West 2002); 38 C.F.R. § 21.52(a) (2011).  A serious employment handicap exists where an individual has a significant vocational impairment (i.e., a significant impairment of the ability to prepare for, obtain, or keep employment consistent with his abilities, aptitudes, and interests); the effects of the significant vocational impairment are not overcome; and a service-connected disability contributes in a substantial part to the individual's overall significant vocational impairment.  See 38 C.F.R. § 21.52.  

An individualized written rehabilitation plan (IWRP) will be developed for each veteran eligible for rehabilitation services under Chapter 31.  The plan is intended to assist in: (1) providing a structure which allows vocational rehabilitation and counseling staff to translate the findings made in the course of the initial evaluation into specific rehabilitation goals and objectives; (2) monitoring a veteran's progress in achieving the rehabilitation goals established in the plan; (3) assuring the timeliness of assistance by VA staff in providing services specified in the plan; and (4) evaluating the effectiveness of the planning and delivery of rehabilitation services by the vocational rehabilitation and counseling staff.  38 C.F.R. § 21.80 (2011).  The term "plan" also includes creation of an IEAP.  Id., see also, 38 C.F.R. § 21.88 (2011).

The terms and conditions of the plan must be approved and agreed to by a counseling psychologist, a vocational rehabilitation specialist, and a veteran.  A vocational rehabilitation specialist or counseling psychologist designated as case manager has the primary role in carrying out VA responsibility for implementation of the plan.  A counseling psychologist has the primary responsibility for the preparation of plans.  38 C.F.R. § 21.92 (2011).

A case manager and a veteran will review all of the terms of the plan and a veteran's progress at least every 12 months.  On the basis of this review, a veteran and a case manager will agree whether the plan should be retained, amended, or redeveloped.  Disagreement with regard to a change (or refusal of a change) in the plan is appealable to the Board.  38 C.F.R. § 21.98(d) (2011).

A veteran, a counseling psychologist, or a vocational rehabilitation specialist may request a change in the plan at any time.  38 C.F.R. § 21.94(a) (2011).  A change in the statement of a long-range goal, however, may only be made following a reevaluation of a veteran's rehabilitation program by a counseling psychologist.  A change may be made when: (1) achievement of the current goal is no longer reasonably feasible; or (2) a veteran's circumstances have changed or new information has been developed which makes rehabilitation more likely if a different long-range goal is established; and (3) a veteran fully participates and concurs in the change.  38 C.F.R. § 21.94(b).

VA must also determine the reasonable feasibility of a veteran achieving a vocational goal.  38 U.S.C.A. § 3106(a); 38 C.F.R. § 21.50 (2011).  A "vocational goal" is defined as gainful employment consistent with a veteran's abilities, aptitudes, and interests.  38 U.S.C.A. § 3101(8).  A vocational goal is reasonably feasible when the following criteria are met: (1) a vocational goal must be identified; (2) a veteran's physical and mental conditions must permit training to begin within a reasonable period; and (3) a veteran must possess the necessary educational skills and background to pursue the goal or will be provided services by VA to develop such necessary educational skills as part of the program.  38 C.F.R. § 21.53(d) (2011).  Put differently, the facts must show that the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, do not prevent him from successfully pursuing a vocational rehabilitation program and successfully becoming gainfully employed in an occupation consistent with a veteran's abilities, aptitudes, and interests.  38 C.F.R. § 21.35(h).  In contrast, achievement of a vocational goal is not currently reasonably feasible if the effects of a veteran's disabilities (service and nonservice-connected), when considered in relation to his circumstances, prevent him from successfully achieving a vocational goal; or, are expected to worsen within the time period needed to achieve the goal, thereby making achievement not reasonably feasible.  Id.  

A veteran shall be determined to be rehabilitated to the point of employability when he is employable in an occupation for which a vocational rehabilitation program has been provided under 38 U.S.C. Chapter 31.  38 C.F.R. §§ 21.35(e), 21.283 (2011).  Rehabilitation to the point of employability may include the services needed to evaluate and improve a veteran's ability to undertake training; and train him to the level generally recognized as necessary for entry into employment in a suitable occupational objective.  38 C.F.R. § 21.72 (2011).  Where a particular degree, diploma, or certificate is generally necessary for entry into the occupation, a veteran shall be trained to that level.  Id.

The purpose of "rehabilitated" status is to identify those cases in which the goals of a rehabilitation program or a program of employment services have been substantially achieved.  38 C.F.R. § 21.196(a) (2011).  A veteran's case shall be assigned to "rehabilitated" status from employment services status when his case meets the criteria for rehabilitation contained in 38 C.F.R. § 21.283 (2011). 

A veteran shall be declared "rehabilitated" when he has overcome the employment handicap to the maximum extent feasible as described in 38 C.F.R. § 21.283.  The term "suitably employed" includes employment in the competitive labor market, sheltered situations, or on a nonpay basis which is consistent with a veteran's abilities, aptitudes and interests if the criteria contained in paragraph (c)(1) or (2) of 38 C.F.R. § 21.283 are otherwise met.  See 38 C.F.R. § 21.283(b).  A veteran will be found rehabilitated to the point of employability when he (1) is employed in the occupational objective for which a program of services was provided or in a closely related occupation for at least 60 continuous days; (2) is employed in an occupation unrelated to the occupational objective of a veteran's rehabilitation plan for at least 60 continuous days if a veteran concurs in the change and such employment follows intensive, yet unsuccessful, efforts to secure employment for a veteran in the occupational objective of a rehabilitation plan for a closely related occupation contained in a veteran's rehabilitation plan; is consistent with a veteran's aptitudes, interests, and abilities; and utilizes some of the academic, technical or professional knowledge and skills obtained under the rehabilitation plan; or, (3) pursues additional education or training, in lieu of obtaining employment, after completing his prescribed program of training and rehabilitation services if the additional education or training is not approvable as part of a veteran's rehabilitation program under this chapter; and achievement of employment consistent with a veteran's aptitudes, interests, and abilities will be enhanced by the completion of the additional education or training.  38 C.F.R. § 21.283(c). 

A veteran under a rehabilitation plan who obtains employment without being declared rehabilitated to the point of employability, as contemplated by the plan, including a veteran in a plan consisting solely of employment services, is considered rehabilitated if (1) a veteran obtains and retains employment substantially using the services and assistance provided under the rehabilitation plan; (2) the employment obtained is consistent with a veteran's abilities, aptitudes, and interests; (3) maximum services feasible to assist a veteran to retain the employment obtained has been provided; and (4) a veteran has maintained the employment for at least 60 continuous days.  See 38 C.F.R. § 21.283(d). 

The criteria for determining eligibility for employment assistance are contained in 38 C.F.R. § 21.47 (2011).  Individuals eligible to receive employment assistance include those who have not completed a period of rehabilitation to the point of employability under Chapter 31, but have elected to secure employment without completing the period of rehabilitation to the point of employability and are employable; or, have never received services for rehabilitation to the point of employability under Chapter 31 if they are employable or employed in a suitable occupation; have an employment handicap or a serious employment handicap; and need employment services to secure and/or maintain suitable employment.  See 38 C.F.R. § 21.47; 38 U.S.C.A. 3117 (West 2002).  

Employment assistance includes receipt of employment services as described in 38 C.F.R. § 21.250 (2011).  Employment services includes job development and placement services in the form of direct placement assistance by VA or the utilization of the job development and placement services of various entities.  See 38 C.F.R. § 21.252 (2011).  Supportive services may also be provided during a period or program of employment services, to include a broad range of medical treatment care and services, supplies, license or other fees, and other special services.  38 C.F.R. § 21.254 (2011).  However, education and training services, other than brief training courses (i.e., review courses necessary for licensure), may not be provided to a veteran during a period or program of employment services.  Id.  

The Veteran initially submitted a claim of entitlement to VRE benefits in June 2004.  He stated that he worked on active duty as a clinical psychologist, but requested re-training in the business field due to the severity of his service-connected Crohn's disease, among other disabilities.  The Veteran further stated that the stress of working as a clinical psychologist aggravated his service-connected Crohn's disease. 

The Veteran was afforded a consultation with a VRE counselor in July 2004.  He requested financial assistance to earn an MBA degree because his work as a clinical psychologist was too stressful.  Upon completion of the MBA degree, the Veteran sought to work as a hospital administrator.  Following an evaluation, the counselor found that the Veteran had an impairment to his employability in that he had difficulty in dealing with highly stressful situations.  It was further noted that the Veteran's service-connected disabilities, and Crohn's disease in particular, contributed to this impairment.  However, the counselor determined that the Veteran overcame this impairment through prior education and training.  The counselor also found that the Veteran was qualified, without an MBA degree, for suitable occupations which required reasonably developed skills.  Thus, the counselor concluded that the Veteran did not have an employment or serious employment handicap as defined by 38 C.F.R. § 21.51 and, therefore, he was not entitled to Chapter 31 VRE benefits.  See July 2004 narrative report.

The RO subsequently denied the Veteran claim for VRE benefits in a decision dated July 2004 on the grounds that he had not shown difficulty getting or keeping a job consistent with his interests, skills, and talents; that a service-connected disability was part of this difficulty; and that his education or training did not overcome this difficulty.  In this regard, it was noted that while the Veteran was service-connected for Crohn's disease as well as orthopedic disabilities of the knees, sacroiliac joints, hands, fingers, and lumbar spine, he remained physically active and his Crohn's disease was described as stable.  The RO noted that the Veteran had a doctorate degree in clinical psychology, as well as a Master of Science degree and a certificate in athletic counseling, among other educational accomplishments.  It was also noted that the Veteran was a certified ski and tennis professional with past employment as an adjunct professor, wellness and recreation instructor, tennis camp director, tennis professional/consultant, administrator of sport science, and military psychologist.  

The Veteran sought to obtain an MBA degree, and while the RO found that the Veteran's service-connected disabilities resulted in limitations, he was unemployed for only a short period (i.e., two to three months) prior to filing his claim for VRE benefits and had not provided evidence to show that he conducted an active job search.  Moreover, the RO concluded that the Veteran had the skills, training, and work experience necessary to overcome the limitations caused by his service-connected disabilities to qualify for suitable employment without obtaining an MBA degree.  Accordingly, the RO found that additional training was not warranted in the Veteran's case.        
 
The Veteran subsequently requested an administrative review of his case in July 2004 and disagreed with the finding that he did not have an employment handicap as defined by applicable VA regulations.  According to the Veteran, he tried unsuccessfully for the past six months to obtain employment.  He also stated that he was unable to play tennis without pain.

In an administrative review dated that same month, the RO noted that the Veteran had a doctorate degree in clinical psychology, as well as a Master of Science degree and a certificate in athletic counseling, among other educational accomplishments.  It was also noted that the Veteran was a certified ski and tennis professional with past employment as an adjunct professor, wellness and recreation instructor, tennis camp director, tennis professional/consultant, administrator of sport science, and military psychologist.  According to a transferable skills analysis, the counselor determined that 86 to 97 percent of the Veteran's skills were either highly or moderately transferable to occupations within the sedentary or light work categories.  Further, at the time of the initial evaluation, the Veteran was employed as a part-time tennis coach and adjunct professor.  The Veteran's job was performed on a contract basis and was terminated shortly before the Veteran filed his initial claim for VRE benefits.  Termination of this position, however, was based not on the severity of the Veteran's service-connected disabilities, but on the completion of the contract.  

Since the initial evaluation, it was also noted that the Veteran found grant-funded, full-time work as a research coordinator.  In light of the foregoing, the RO determined that the Veteran possessed the skills and training necessary to obtain and maintain suitable employment.  The Veteran was found not to need employment assistance or re-training, in part because he was able to overcome any impairment to employment based on his education and past occupational experiences.  The Veteran did not have an employment handicap as defined by 38 C.F.R. § 21.51, and therefore, he was not entitled to receive Chapter 31 VRE benefits.  See also, November 2005 and January 2006 administrative memoranda (noting that the Veteran was not eligible for VRE benefits because he did not have an employment handicap as defined by 38 C.F.R. § 21.51).

The Veteran subsequently filed a notice of disagreement in March 2006, and later that same month, the RO issued a statement of the case.  In particular, it was noted that the Veteran had significant transferable skills to qualify for suitable employment consistent with his interests, aptitudes, and abilities.  Additionally, the Veteran demonstrated the ability to prepare for, obtain, and maintain suitable employment.  He had a suitable resume and was described as "job ready."  The RO also noted that the Veteran did not need (nor did he request) employment assistance.  Rather, he sought only educational assistance, but it was determined that he needed no additional educational assistance to obtain or maintain suitable employment.  In a VRE case note also dated March 2006, the counselor reiterated that the Veteran possessed significant transferable skills and a high level of education and/or training.  Although the Veteran's grant-funded, full-time employment position was later not renewed, VA again found that he overcame any vocational impairment and did not demonstrate evidence of an employment handicap.  Therefore, the Veteran was not entitled to VRE benefits. 

The Veteran was afforded another consultation with a VRE counselor in May 2007.  According to the counselor, the Veteran had impairments to employability as a result of service-connected and nonservice-connected disabilities which prevented him from preparing for, obtaining, or maintaining suitable employment.  The counselor further found that the Veteran had not overcome the effects of this impairment through suitable, stable employment.  While the Veteran was noted to have marketable skills and education, he had difficulty obtaining employment.  Therefore, the counselor concluded that the Veteran might need "job-seeking skills assistance."  That same month, the Veteran was notified that he was eligible to receive Chapter 31 VRE employment assistance benefits.  He was also advised that he would have to meet with a counselor to plan for suitable employment.  

In a follow-up consultation with a VRE counselor dated June 2007, the Veteran identified service-connected Crohn's disease as his primary impairment.  At that time, the Veteran had enrolled in and completed approximately half of an MBA degree program.  The Veteran sought employment as a college instructor, but had difficulty finding work in this field, because, according to the Veteran, participation in private practice was a prerequisite for full-time employment as a college instructor.  But, the Veteran was unable to participate in a private practice setting because the stress of the work aggravated his service-connected Crohn's disease.  In the counselor's opinion, the Veteran was qualified for suitable employment as an adjunct professor, researcher, program administrator, or in the field of athletics administration or counseling based on his current doctorate degree.  The Veteran was advised to submit information pertaining to his recent job searches as well as school program information before continuing to the next step of the evaluation.  The Veteran submitted the requested information.

The Veteran was notified in August 2007 that his request for approval for an MBA degree was denied.  Based on a review of the Veteran's recent job searches and applications, the counselor pointed out that none of these jobs required an applicant to have a current clinical practice.  The counselor reiterated the opinion that it was not the Veteran's lack of education, and specifically the absence of an MBA, which prevented him from becoming suitably employed.  It was also noted that the Veteran declined the counselor's offer to create an IEAP to help with his job search.  As a result, the Veteran was informed that his VRE program was "interrupted" due to his rejection of employment services, to include the creation of an IEAP.

In September 2007, the Veteran submitted a document which he identified as a notice of disagreement.  Specifically, the Veteran stated that he had applied to more than 200 job openings without success since 2005.  This number was significantly higher than the number identified in the August 2007 letter, according to the Veteran.  The RO subsequently notified the Veteran in December 2007 that his participation in the VRE program was suspended because he declined to participate in the creation of an IEAP.  See also, March 2008 letter.  In April 2008, the Veteran agreed to participate in the creation of an IEAP.

The RO issued a statement of the case in May 2008 in which it continued the denial of the Veteran's request for additional VRE training, to include obtaining an MBA degree.  Specifically, the RO found that while the Veteran had not overcome his impairment to employability, he nevertheless possessed transferable skills and the education necessary to obtain and maintain suitable employment.  Moreover, the RO concluded that the Veteran had not demonstrated a full-time, aggressive job search to justify that he needed an MBA degree to qualify for suitable employment.  Rather, the job openings and rejection letters provided by the Veteran to the counselor failed to show that a lack of education or clinical practice was the reason for his rejection as a job candidate.  In his June 2008 substantive appeal, the Veteran reiterated his belief that he needed additional training to be employable.    

According to the June 2008 IEAP, the Veteran identified a vocational goal of becoming a program administrator.  The Veteran's achievement of this vocational goal was described as "currently reasonably feasible," and was to be accomplished through the Rapid Access to Employment track.  The VRE counselor expressed the opinion that the Veteran's doctorate degree and previous work experiences qualified him for suitable employment and that he was ready for direct placement without an MBA degree.  The Veteran's subsequently created rehabilitation plan consisted of attending workshops and keeping a job search log.  The Veteran's counselor also agreed to assist with follow-up letters, referrals, and review of the job search log.  Obtaining an MBA degree was not included as part of the Veteran's IEAP or rehabilitation plan.

In a June 2009 memorandum, a VRE employment coordinator requested that the Veteran meet with a counseling psychologist because he had made unsatisfactory progress towards reaching his vocational goal.  A notation indicated that the Veteran was not currently job searching and was, therefore, "wasting" his benefits.  The Veteran's participation in his VRE program was inconsistent, in part due to health issues, but also because of factors other than his health (i.e., his extensive traveling and/or entertaining guests).  Consequently, the Veteran's VRE program was moved to "interrupted" status in July 2009.  In November 2009, the Veteran contacted a VRE counselor and expressed a desire to continue participation in the VRE program.

The Veteran testified before the undersigned VLJ in February 2010.  Specifically, the Veteran indicated that he was eligible for VRE benefits and met the criteria for additional training, particularly where, as here, his previous education and skills were not transferable.  In fact, the Veteran described his doctorate degree as "useless," and expressed the opinion that working in the field of clinical psychology aggravated his service-connected Crohn's disease.  Instead, he sought training in the business field with the intention of becoming an administrator.

The Veteran completed a series of questionnaires in May 2010 concerning the severity of his service-connected disabilities and his performance of activities of daily living, among other areas.  Based on the results contained therein, the Veteran was afforded another consultation with a VRE counselor in September 2010.  

According to the counselor, the Veteran's service-connected disabilities contributed to the creation of an impairment to employability in substantial part.  While the Veteran had a doctorate degree, the combined effects of his physical disabilities and the number of years away from the workforce made even sedentary work extremely challenging.  Thus, the counselor found that the Veteran had a serious employment handicap as defined by 38 C.F.R. § 21.51.  The Veteran was unable to overcome the effects of the impairment to employability through suitable, stable employment and he required additional services to overcome his disabilities.  However, the counselor was unable to identify a vocational goal at that time, in part because the Veteran received SSD benefits and experienced difficulty due to frequent abdominal pain, anxiety, and the need for a bathroom.  The counselor also speculated that the Veteran might experience discrimination in hiring if he was to return to the workforce in a different career field as an older worker.  As such, the counselor sought to explore the creation of an independent living plan (ILP).  See also, September 2010 narrative report.   

In a September 2011 case note, the Veteran advised the VRE counselor that he received SSD and TDIU benefits.  Social Security Administration records associated with the claims file revealed that the Veteran received disability benefits, effective January 1, 2009, as a consequence of his Crohn's disease, among other conditions.  The counselor also recently discovered that the Veteran taught as an adjunct faculty member at a local university.  According to the Veteran, however, this position only required approximately two to three hours of work per week and was very physically taxing for him.  The Veteran speculated that he would not continue to teach beyond the current term, but he was unable to recall when he began teaching as an adjunct faculty member.  The Veteran reported an additional decline in his gastrointestinal functioning as well as increased problems with cognitive and memory issues.  The VRE counselor noted that an ILP was not warranted at this time due to the Veteran's current part-time employment. 

The RO sent a letter to the Veteran that same month in which it notified him that his VRE program was suspended because he was temporarily employed on a part-time basis as well as undergoing medical treatment which could shed new light on the feasibility of future employment or independent living needs.  The counselor notified the Veteran that work on his claim would be suspended for three to four months and he was asked to submit additional, updated evidence regarding his health.  The Veteran was also provided with information on how to disagree with this course of action or to reopen his claim.  It appears from the VRE file that the Veteran took no action in response to this letter.  

The RO subsequently issued a supplemental statement of the case in May 2012 in which it continued the denial of the Veteran's request for additional VRE training, to include obtaining an MBA degree.  Noting the increase in the Veteran's combined disability rating, his receipt of SSD and TDIU benefits, and the September 2010 narrative report finding that the Veteran's vocational goal was currently infeasible, the RO found the Veteran's request for additional educational training unwarranted.  

The initial question in this case pertained to the Veteran's eligibility for VRE benefits.  Although he was originally found to be ineligible for VRE benefits in July 2004, subsequently submitted evidence resulted in a finding that the Veteran was, in fact, eligible for VRE educational assistance benefits pursuant to 38 C.F.R. § 21.47 because his service-connected disabilities, to include Crohn's disease, resulted in an impairment to employability.  See May 2007 notice letter.  Thus, the initial question of the Veteran's eligibility for VRE benefits, to include educational assistance, is no longer in dispute.  

Accordingly, the issue currently before the Board is whether the RO's denial of the Veteran's request for additional VRE educational training, to include obtaining an MBA degree, was proper.  The Board finds that it was and that the preponderance of the evidence is against a finding for additional VRE educational training, to include obtaining an MBA degree, in the Veteran's case.  

Significantly, VRE counselors stated on several occasions that the Veteran's past attainment of advanced educational degrees, his previous work experience, and high level of transferable skills qualified him for suitable employment and that he was ready for direct placement without an MBA degree.  The record also shows that the Veteran initially resisted participating in the creation of an IEAP.  He eventually agreed to participate in the creation of an IEAP and rehabilitation plan with the identified a vocational goal of becoming a program administrator.  The Veteran's achievement of this vocational goal was described as "currently reasonably feasible," but obtaining an MBA degree was not included as part of the Veteran's IEAP or rehabilitation plan.

The record further reflects that the Veteran's participation in the VRE program was inconsistent, in part due to health issues, but also because of factors other than his health (i.e., his extensive traveling and/or entertaining guests).  He made unsatisfactory progress towards achieving his vocational goal and his participation in the program was "interrupted" on more than one occasion, in part because he was not currently job searching and deemed to be "wasting" his benefits.  See June 2009 memorandum; letters dated August 2007 and July 2009.  In September 2010, the Veteran's vocational goal was found to be infeasible given the severity of his service-connected Crohn's disease and his receipt of SSD and TDIU benefits.  Although the counselor indicated that there was a need for additional training, no vocational goal was identified at that time and there was also no indication that pursuit of an MBA degree was a feasible vocational goal or necessary for suitable employment.  He later reported (only upon prompting from his counselor) that he worked as an adjunct faculty member at a local university on a part-time basis.  Information included in the VRE file suggested that the Veteran began this position in 2008 and that he taught courses on sport psychology and physical education theory.  It also appeared that the Veteran remained employed in this capacity through 2011 or 2012.  

The Board acknowledges that the Chapter 31 regulations governing suitable employment are subjective, but those regulations do not require VA to provide unlimited training for the purpose of furnishing the Veteran with a greater employment opportunity, such as earning an MBA degree, especially where it was found unwarranted.  In this case, the Veteran voluntarily chose to start and complete an MBA degree despite the findings of the VRE counselors in charge of his case that such a degree was unnecessary to obtain and maintain suitable employment.  The Veteran has every right to seek career training at the level of his choosing and should be commended for his desire to attain more advanced education.  However, the purpose of Chapter 31 VA vocational rehabilitation services is not to provide the participant with whatever level of career training he chooses.  Rather, the purpose of such services is to provide a level of training that facilitates suitable employment.  38 U.S.C.A. § 3100 (West 2002); 38 C.F.R. § 21.70 (2011).   

It also bears noting that while supportive services may be provided during a period or program of employment services, education and training services (other than brief training courses) may not be provided to a veteran.  38 C.F.R. § 20.254.  Ostensibly, because the pursuit and completion of an MBA degree would not be considered to be a "brief training course," its inclusion would not be permitted as part of the Veteran's period or program of employment services under 38 C.F.R. § 21.47.

The Board is aware that the Veteran has described his doctorate degree as "useless" and expressed the opinion that an MBA degree was necessary for him to be able to prepare for, obtain, or keep employment consistent with his abilities, aptitudes, and interests.  The Board ultimately finds the Veteran's statements in this regard to be competent.  See generally, Davidson v. Shinseki, 581 F.3d. 1313, 1315 (Fed. Cir. 2009).  However, the Board finds that the Veteran's statements in this regard are also outweighed by more probative evidence of record.

Specifically, VRE counselors determined on several occasions that the Veteran's past attainment of advanced educational degrees, his previous work experience, and a high level of transferable skills qualified him for suitable employment and that he was ready for direct placement without an MBA degree.  The Board finds these conclusions to be highly probative evidence on the issue of the Veteran's ability to prepare for, obtain, and keep suitable employment consistent with his abilities, aptitudes, and interests, despite the severity of his disabilities.  The counselors relied on professional training and expertise, reviewed the Veteran's VRE file, extensively evaluated the Veteran on more than one occasion, and provided a complete rationale to support this conclusion.  Further, the Veteran's assertions that he lacked transferable skills and/or needed an MBA degree to maintain suitable employment are refuted by the record.  Of the job descriptions and rejection letters submitted by the Veteran to the counselors, there was no indication to show (or even suggest) that a lack of education or transferable skills (including the absence of an MBA degree) was the reason for his rejection as a job candidate.  

While the September 2010 narrative summary indicated that the Veteran was no longer able to overcome the effects of the impairment to employability through suitable, stable employment and that further training was needed, the Veteran was nevertheless employed on a part-time basis during that time as an adjunct faculty member at a local university,  It appears that he took this position in 2008 and taught courses on sport psychology and physical education theory, topic areas in which he possessed education and expertise prior to completing his MBA degree.  The record also does not show, nor does the Veteran allege, that he was offered this position because he had his MBA degree.  

The record further appears to support the conclusion that the Veteran's part-time employment as an adjunct faculty member at a local university meets the definition of "suitable employment" even though he has not been declared "rehabilitated" to the point of employability as an administrator as contemplated by his IEAP or rehabilitation plan.  While it is unclear whether the Veteran obtained and retained employment substantially using the services and assistance provided under the rehabilitation plan, the Veteran's IEAP and rehabilitation plan consisted of using the Rapid Access to Employment track for direct placement, attending workshops, and keeping a job search log.  The evidence of record does not suggest, nor does the Veteran allege, that he failed to complete these steps.  His part-time employment is consistent with his abilities, aptitudes, and interests and, based on the apparent completion of his plan, it also appears that the maximum services feasible to assist him to retain the employment obtained have been provided.  Moreover, in light of the fact that the Veteran held a part-time adjunct faculty position since 2008 and as recently as 2011 or 2012, it appears that he maintained the employment for at least 60 continuous days, and therefore, could be considered to have been "rehabilitated."  See 38 C.F.R. § 21.283(d).

In light of the foregoing, the Board finds that additional VRE training, to include obtaining an MBA degree, is not warranted in this case.  In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  However, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not applicable in this case.


ORDER

The denial of the Veteran's request for additional vocational rehabilitation and education training, to include obtaining an MBA degree, under the provisions of Chapter 31, Title 38, United States Code, was proper, and the claim is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


